DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 28 February 2022, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20180184234 A1; hereinafter referred to as “Chen”).
Regarding Claim 28, Chen discloses a baseband processor of a first sink device configured to perform operations (¶15 & Fig. 1, Chen discloses a first sink device 101 comprising a transceiver and a link manager 105 further comprising a processor) comprising: 
connecting to a source device via a first communication link (¶37 & Fig. 6 (602), Chen discloses connecting, at a primary sink device, to a source via a primary link.  Examiner correlates a primary sink device to "a first sink device".  Examiner correlates a primary link to "a first communication link"); 
connecting to a second sink device via a second communication link (¶37 & Fig. 6 (604), Chen discloses connecting, at a primary sink device, to a secondary sink device via a hybrid link.  Examiner correlates a secondary skink device to "a second sink device".  Examiner correlates a hybrid link to "a second communication link"): 
determining a first link statistic associated with the first communication link (¶40 & Fig. 6 (608), Chen discloses determining, by the primary sink device, a first link quality of the primary wireless link between the primary audio sink device and the audio source); 
receiving, from the second sink device, a second link statistic associated with the second sink device eavesdropping on the first communication link (¶18 & ¶40 & Fig. 6 (608), Chen discloses receiving, by the primary sink device from the secondary sink device via the hybrid link, a second link quality of the secondary wireless link between the second audio sink device and the audio source); 
comparing the first link statistic with the second link statistic (¶40 & Fig. 6 (608), Chen discloses comparing, by the primary sink device, the first link quality and the second link quality); and 
performing a role switch based at least on the comparison (¶40 & Fig. 6 (608->612), Chen discloses switching roles between a primary sink device and a secondary sink device based upon the comparison of the first link quality and the second link quality), 
wherein the role switch comprises disconnecting the first communication link and configuring the first sink device to eavesdrop on subsequent communications between the second sink device and the source device (¶40 & Fig. 6 (608->612), Chen discloses that the role switch between the primary sink device and the second sink device comprises disconnecting the primary sink device from the primary link, connecting the second sink device to the source device via the primary link, and configuring the primary sink device to eavesdrop on the primary link between the source device and the secondary sink device).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 28.
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 28.
Regarding Claim 29, Chen discloses the baseband processor of claim 28.
Chen further discloses the role switch further comprises: sending an indication to the second sink device that the second sink device should establish a third communication link with the source device (¶41 & Fig. 6 (608), Chen discloses sending, by a primary sink device to a secondary sink device, a token instructing the secondary sink device to connect to the source device via the primary link.  Examiner correlates an adjusted primary link between the secondary sink device and the source device as a “third communication link”).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 29.
Regarding Claim 36, Claim 36 is rejected on the same basis as Claim 29.
Regarding Claim 30, Chen discloses the baseband processor of claim 28.
Chen further discloses comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a stronger signal (¶40 & Fig. 6 (608), Chen discloses determining, by the primary sink device, that the second link quality is better than the first link quality and performing a switch in response to the determination).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 30.
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 30.
Regarding Claim 31, Chen discloses the baseband processor of claim 28.
Chen further discloses comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a weaker signal (¶40 & Fig. 6 (608), Chen discloses determining, by the primary sink device, that the second link quality is worse than the first link quality and not performing a switch in response to the determination).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 31.
Regarding Claim 38, Claim 38 is rejected on the same basis as Claim 31.
Regarding Claim 32, Chen discloses the baseband processor of claim 28.
Chen further discloses the second link statistic is received periodically at a predetermined interval or when an event occurs (¶40 & Fig. 6 (608), Chen discloses each sink device monitors and signals, to the other sink device, the quality of the primary link periodically).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 32.
Regarding Claim 39, Claim 39 is rejected on the same basis as Claim 32.
Regarding Claim 33, Chen discloses the baseband processor of claim 28.
Chen further discloses the first link statistic comprises a channel estimate or a received signal strength indicator (RSSI) (¶40 & Fig. 6 (608), Chen discloses a link quality).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 33.
Regarding Claim 40, Claim 40 is rejected on the same basis as Claim 33.
Regarding Claim 34, Chen discloses the baseband processor of claim 28.
Chen further discloses the first sink device comprises one of an audio bud (¶3 & ¶23 & Fig. 2, Chen discloses Bluetooth (BT) speakers comprising ear buds), a wireless audio output device, a smartphone, a wireless earpiece, a wireless headset, a wireless display device, a wearable, a Bluetooth-enabled hands-free headset, a wireless speaker, an intercom, a fitness tracking device, a sensor, or an automobile sound system.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11297670 in view of Chen.
Regarding Claim 28, Claim baseband processor of a first sink device configured to perform operations comprising: 
connecting to a source device via a first communication link (Claim 16 of the ‘670 Patent discloses establish a first communication link with a primary sink device and transmit a packet, in accordance with one or more settings, to the primary sink device via the first communication link); 
connecting to a second sink device via a second communication link (Claim 1 of the ‘670 Patent discloses at a first sink device connected to a source device via a first communication link and a second sink device via a second communication link).
However, Claim 1 and Claim 16 of the ‘670 Patent does not disclose determining a first link statistic associated with the first communication link; receiving, from the second sink device, a second link statistic associated with the second sink device eavesdropping on the first communication link; comparing the first link statistic with the second link statistic; and performing a role switch based at least on the comparison, wherein the role switch comprises disconnecting the first communication link and configuring the first sink device to eavesdrop on subsequent communications between the second sink device and the source device.
Chen, a prior art reference in the same field of endeavor, teaches determining a first link statistic associated with the first communication link (¶40 & Fig. 6 (608), Chen discloses determining, by the primary sink device, a first link quality of the primary wireless link between the primary audio sink device and the audio source); 
receiving, from the second sink device, a second link statistic associated with the second sink device eavesdropping on the first communication link (¶18 & ¶40 & Fig. 6 (608), Chen discloses receiving, by the primary sink device from the secondary sink device via the hybrid link, a second link quality of the secondary wireless link between the second audio sink device and the audio source); 
comparing the first link statistic with the second link statistic (¶40 & Fig. 6 (608), Chen discloses comparing, by the primary sink device, the first link quality and the second link quality); and 
performing a role switch based at least on the comparison (¶40 & Fig. 6 (608->612), Chen discloses switching roles between a primary sink device and a secondary sink device based upon the comparison of the first link quality and the second link quality), 
wherein the role switch comprises disconnecting the first communication link and configuring the first sink device to eavesdrop on subsequent communications between the second sink device and the source device (¶40 & Fig. 6 (608->612), Chen discloses that the role switch between the primary sink device and the second sink device comprises disconnecting the primary sink device from the primary link, connecting the second sink device to the source device via the primary link, and configuring the primary sink device to eavesdrop on the primary link between the source device and the secondary sink device).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 16 of the ‘670 Patent by determining a first link statistic associated with the first communication link; receiving, from the second sink device, a second link statistic associated with the second sink device eavesdropping on the first communication link; comparing the first link statistic with the second link statistic; and performing a role switch based at least on the comparison, wherein the role switch comprises disconnecting the first communication link and configuring the first sink device to eavesdrop on subsequent communications between the second sink device and the source device as taught by Chen because wireless operation between Bluetooth enabled speaker is improved by enables true wireless stereo audio communication between the speakers (Chen, ¶3).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 28.
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 28.
Regarding Claim 29, Claim 1 and Claim 16 of the ‘670 Patent in view of Chen discloses the baseband processor of claim 28.
However, Claim 1 and Claim 16 of the ‘670 Patent does not disclose the role switch further comprises: sending an indication to the second sink device that the second sink device should establish a third communication link with the source device.
Chen, a prior art reference in the same field of endeavor, teaches the role switch further comprises: 
sending an indication to the second sink device that the second sink device should establish a third communication link with the source device (¶41 & Fig. 6 (608), Chen discloses sending, by a primary sink device to a secondary sink device, a token instructing the secondary sink device to connect to the source device via the primary link.  Examiner correlates an adjusted primary link between the secondary sink device and the source device as a “third communication link”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 16 of the ‘670 Patent by sending an indication to the second sink device that the second sink device should establish a third communication link with the source device as taught by Chen because wireless operation between Bluetooth enabled speaker is improved by enables true wireless stereo audio communication between the speakers (Chen, ¶3).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 29.
Regarding Claim 36, Claim 36 is rejected on the same basis as Claim 29.
Regarding Claim 30, Claim 1 and Claim 16 of the ‘670 Patent in view of Chen discloses the baseband processor of claim 28.
However, Claim 1 and Claim 16 of the ’670 Patent does not disclose comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a stronger signal.
Chen, a prior art reference in the same field of endeavor, teaches comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a stronger signal (¶40 & Fig. 6 (608), Chen discloses determining, by the primary sink device, that the second link quality is better than the first link quality and performing a switch in response to the determination).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 16 of the ‘670 Patent by comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a stronger signal as taught by Chen because wireless operation between Bluetooth enabled speaker is improved by enables true wireless stereo audio communication between the speakers (Chen, ¶3).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 30.
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 30.
Regarding Claim 31, Claim 1 and Claim 16 of the ‘670 Patent in view of Chen discloses the baseband processor of claim 28.
However, Claim 1 and Claim 16 of the ‘670 Patent does not disclose comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a weaker signal.
Chen, a prior art reference in the same field of endeavor, teaches comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a weaker signal (¶40 & Fig. 6 (608), Chen discloses determining, by the primary sink device, that the second link quality is worse than the first link quality and not performing a switch in response to the determination).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 16 of the ‘670 Patent by comparing the first link statistic with the second link statistic indicates that the second sink device is receiving a weaker signal as taught by Chen because wireless operation between Bluetooth enabled speaker is improved by enables true wireless stereo audio communication between the speakers (Chen, ¶3).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 31.
Regarding Claim 38, Claim 38 is rejected on the same basis as Claim 31.
Regarding Claim 32, Claim 1 and Claim 16 of the ‘670 Patent in view of Chen discloses the baseband processor of claim 28.
However, Claim 1 and Claim 16 of the ‘670 Patent does not disclose the second link statistic is received periodically at a predetermined interval or when an event occurs.
Chen, a prior art reference in the same field of endeavor, teaches the second link statistic is received periodically at a predetermined interval or when an event occurs (¶40 & Fig. 6 (608), Chen discloses each sink device monitors and signals, to the other sink device, the quality of the primary link periodically).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 16 of the ‘670 Patent by requiring that the second link statistic is received periodically at a predetermined interval or when an event occurs as taught by Chen because wireless operation between Bluetooth enabled speaker is improved by enables true wireless stereo audio communication between the speakers (Chen, ¶3).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 32.
Regarding Claim 39, Claim 39 is rejected on the same basis as Claim 32.
Regarding Claim 33, Claim 1 and Claim 16 of the ‘670 Patent in view of Chen discloses the baseband processor of claim 28.
However, Claim 1 and Claim 16 of the ‘670 Patent does not disclose the first link statistic comprises a channel estimate or a received signal strength indicator (RSSI).
Chen, a prior art reference in the same field of endeavor, teaches the first link statistic comprises a channel estimate or a received signal strength indicator (RSSI) (¶40 & Fig. 6 (608), Chen discloses a link quality).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 16 of the ‘670 Patent by requiring that the first link statistic comprises a channel estimate or a received signal strength indicator (RSSI) as taught by Chen because wireless operation between Bluetooth enabled speaker is improved by enables true wireless stereo audio communication between the speakers (Chen, ¶3).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 33.
Regarding Claim 40, Claim 40 is rejected on the same basis as Claim 33.
Regarding Claim 34, Claim 1 and Claim 16 of the ‘670 Patent in view of Chen discloses the baseband processor of claim 28.
However, Claim 1 and Claim 16 of the ‘670 Patent does not disclose the first sink device comprises one of an audio bud, a wireless audio output device, a smartphone, a wireless earpiece, a wireless headset, a wireless display device, a wearable, a Bluetooth-enabled hands-free headset, a wireless speaker, an intercom, a fitness tracking device, a sensor, or an automobile sound system.
Chen, a prior art reference in the same field of endeavor, teaches the first sink device comprises one of an audio bud (¶3 & ¶23 & Fig. 2, Chen discloses Bluetooth (BT) speakers comprising ear buds), a wireless audio output device, a smartphone, a wireless earpiece, a wireless headset, a wireless display device, a wearable, a Bluetooth-enabled hands-free headset, a wireless speaker, an intercom, a fitness tracking device, a sensor, or an automobile sound system.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 16 of the ‘670 Patent by requiring that the first sink device comprises one of an audio bud as taught by Chen because wireless operation between Bluetooth enabled speaker is improved by enables true wireless stereo audio communication between the speakers (Chen, ¶3).
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 34.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474